Case 1:16-cr-00002-JMS-TAB Document 948 Filed 01/15/21 Page 1 of 11 PageID #: 5215




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA



   UNITED STATES OF AMERICA                                Case No. 1:16-cr-2-JMS-TAB-14

                                                           ORDER       ON     MOTION FOR
   v.                                                      SENTENCE REDUCTION UNDER
                                                           18 U.S.C. § 3582(c)(1)(A)

   DONALD HINKLE                                           (COMPASSIONATE RELEASE)




         Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

  in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

  in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,


  IT IS ORDERED that the motion is:


  ☒ DENIED.


  ☐ DENIED WITHOUT PREJUDICE.


  ☐ OTHER:


  ☒ FACTORS CONSIDERED: See attached opinion.
Case 1:16-cr-00002-JMS-TAB Document 948 Filed 01/15/21 Page 2 of 11 PageID #: 5216




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                                )
                                                           )
                                  Plaintiff,               )
                                                           )
                             v.                            )         No. 1:16-cr-00002-JMS-TAB
                                                           )
  DONALD HINKLE,                                           ) -14
                                                           )
                                  Defendant.               )

                                                  ORDER

          Defendant Donald Hinkle filed a pro se motion for compassionate release under § 603 of

  the First Step Act of 2018, which is codified at 18 U.S.C. § 3582(c)(1)(A). 1 He asks the Court to

  order his immediate release. For the reasons explained below, his motion, dkt [898], is DENIED.2

  I.      Background

          In May 2017, Mr. Hinkle pled guilty to one count of possession of ammunition by a

  previously convicted felon, in violation of 18 U.S.C. § 922(g)(1). Dkts. 705, 708. In pleading


          1
            Mr. Hinkle's initial motion mentions the CARES Act as an alternative basis for relief. Dkt. 898.
  To the extent Mr. Hinkle seeks to serve out the rest of his sentence on home confinement under the CARES
  Act, the Court lacks authority to grant such relief. Pursuant to statute, the location of a prisoner's
  confinement is the sole province of Bureau of Prisons, and its placement decisions are "not reviewable by
  any court." 18 U.S.C. § 3621(b). The Court therefore does not have the authority to order the remainder of
  Mr. Hinkle's sentence to be served on home confinement. United States v. Council, No. 1:14-CR-14-5, 2020
  WL 3097461, at *7 (N.D. Ind. June 11, 2020); United States v. Neeley, No. 1:14-cr-00096, 2020 WL
  1956126, at *2 (S.D. Ind. Apr. 23, 2020). In addition, the CARES Act expands the powers of the Attorney
  General and the Director of the Bureau of Prisons to place inmates on home confinement, but it does not
  expand the courts' ability to do so. See Pub. L. No. 116-136, 134 Stat. 281, 516 (2020) (CARES Act
  § 12003(b)(2)). Instead, consistent with § 3582(c)(1)(A), the Court may only reduce Mr. Hinkle's sentence
  of imprisonment and impose home confinement as a condition of any supervised release.
          2
            In his reply, Mr. Hinkle asked the Court to appoint counsel to represent him. Dkt. 919. For the
  reasons stated in this Order, the Court finds that interests of justice do not support appointing counsel to
  represent Mr. Hinkle, and his request for appointment of counsel is denied.

                                                       2
Case 1:16-cr-00002-JMS-TAB Document 948 Filed 01/15/21 Page 3 of 11 PageID #: 5217




  guilty, Mr. Hinkle stipulated that he bought controlled substances and that, when law enforcement

  officers subsequently searched his residence, they found 4 digital scales in the kitchen, 23 grams

  of fentanyl in the bedroom, and ammunition in a magazine in the bedroom. Dkt. 617 at 6–7. He

  also stipulated that he had two previous felony convictions for dealing marijuana and one previous

  felony conviction for robbery. Id. at 7. The Court sentenced Mr. Hinkle to 120 months of

  imprisonment and 2 years of supervised release. Dkt. 708.

         Mr. Hinkle is 40 years old. See bop.gov/inmateloc (last visited Jan. 14, 2021). He is

  currently incarcerated at the Federal Correctional Institution in Terre Haute, Indiana ("FCI Terre

  Haute"). As of January 14, 2021, the BOP reports 22 active cases of COVID-19 among inmates

  and 18 cases among staff at FCI Terre Haute; it also reports that 420 inmates and 99 staff members

  at FCI Terre Haute have recovered from the virus and that 2 inmates at FCI Terre Haute have died

  from the virus. See https://www.bop.gov/coronavirus/ (last visited Jan. 14, 2021).

         Mr. Hinkle has served a little less than 5 years of his sentence. The Bureau of Prisons

  ("BOP") lists Mr. Hinkle's projected release date (with good-time credits) as August 15, 2024.

  https://www.bop.gov/inmateloc/ (last visited Jan. 14, 2021).

         On June 17, 2020, Mr. Hinkle filed a pro se motion seeking compassionate release. Dkt.

  898. The United States responded in opposition, dkt. 911, and Mr. Hinkle replied, dkt. 919. Thus,

  the motion for compassionate release is now ripe for review.

  II.    Discussion

          Mr. Hinkle seeks immediate release based on "extraordinary and compelling reasons" as

  set forth in 18 U.S.C. § 3582(c)(1)(A)(i). Dkts. 898, 919. Mr. Hinkle argues that he has medical

  conditions (atrial fibrillation and asthma) that increase his risk for experiencing severe symptoms

  if he contracts COVID-19 and that the virus has been running rampant at the Federal Correctional



                                                  3
Case 1:16-cr-00002-JMS-TAB Document 948 Filed 01/15/21 Page 4 of 11 PageID #: 5218




  Complex in Terre Haute, Indiana. Dkts. 898, 919. He contends that he cannot take adequate

  measures to protect himself from the virus. Id. He notes that he has had clean conduct during his

  incarceration, that he has a job waiting for him if he is released, and that he has taken steps toward

  rehabilitation during his incarceration, including earning his GED and CDL license. Id. In

  response, the United States concedes that Mr. Hinkle exhausted his administrative remedies as

  required by 3582(c)(1)(A). Dkt. 911. Nonetheless, the United States contends that Mr. Hinkle has

  not shown extraordinary and compelling reasons warranting a sentence reduction. Id. It also argues

  that the sentencing factors in § 3553(a) factors do not favor release. Id.

           The general rule is that sentences imposed in federal criminal cases are final and may not

  be modified. 18 U.S.C. § 3582(c). Under one exception to this rule, a court may reduce a sentence

  upon finding there are "extraordinary and compelling reasons" that warrant a reduction. 18 U.S.C.

  § 3582(c)(1)(A)(i). Before the First Step Act, only the Director of the Bureau of Prisons ("BOP")

  could file a motion for a reduction based on "extraordinary and compelling reasons." Now, a

  defendant is also permitted to file such a motion after exhausting administrative remedies. See First

  Step Act of 2018, Pub. L.N. 115-391, 132 Stat. 5194, 5239 (2018). The amended version of the

  statute states:

          [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
          of the defendant after the defendant has fully exhausted all administrative rights to
          appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
          or the lapse of 30 days from the receipt of such a request by the warden of the
          defendant's facility, whichever is earlier, may reduce the term of imprisonment (and
          may impose a term of probation or supervised release with or without conditions
          that does not exceed the unserved portion of the original term of imprisonment),
          after considering the factors set forth in section 3553(a) to the extent that they are
          applicable, if it finds that—

                    (i) extraordinary and compelling reasons warrant such a reduction;
                    or




                                                    4
Case 1:16-cr-00002-JMS-TAB Document 948 Filed 01/15/21 Page 5 of 11 PageID #: 5219




                 (ii) the defendant is at least 70 years of age, has served at least 30
                 years in prison, pursuant to a sentence imposed under section
                 3559(c), for the offense or offenses for which the defendant is
                 currently imprisoned, and a determination has been made by the
                 Director of the Bureau of Prisons that the defendant is not a danger
                 to the safety of any other person or the community, as provided
                 under section 3142(g);

         and that such a reduction is consistent with applicable policy statements issued by
         the Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A).

         Congress directed the Sentencing Commission to "describe what should be considered

  extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

  and a list of specific examples." 28 U.S.C. § 994(t). It directed that "[r]ehabilitation of the

  defendant alone shall not be considered an extraordinary and compelling reason." Id. Before

  passage of the First Step Act, the Sentencing Commission promulgated a policy statement

  regarding compassionate release under § 3582(c). U.S.S.G. § 1B1.13.

         Section 1B1.13 sets forth the following considerations. First, whether "[e]xtraordinary and

  compelling reasons warrant the reduction" and whether the reduction is otherwise "consistent with

  this policy statement." U.S.S.G. § 1B1.13(1)(A), (3). Second, whether the defendant is "a danger

  to the safety of any other person or to the community, as provided in 18 U.S.C.

  § 3142(g)." U.S.S.G. § 1B1.13(2). Finally, consideration of the sentencing factors in 18 U.S.C.

  § 3553(a), "to the extent they are applicable." U.S.S.G. § 1B1.13.

         As to the first consideration, Subsections (A)-(C) of Application Note 1 to § 1B1.13

  identify three specific "reasons" that qualify as "extraordinary and compelling": (A) terminal

  illness diagnoses or serious conditions from which a defendant is unlikely to recover and which

  "substantially diminish[]" the defendant's capacity for self-care in prison; (B) aging-related health

  decline where a defendant is over 65 years old and has served at least ten years or 75% of his

                                                   5
Case 1:16-cr-00002-JMS-TAB Document 948 Filed 01/15/21 Page 6 of 11 PageID #: 5220




  sentence, whichever is less; or (C) certain family circumstances (the death or incapacitation of the

  caregiver of the defendant's minor child or the incapacitation of the defendant's spouse or

  registered partner when the defendant would be the only available caregiver for the spouse or

  registered partner). U.S.S.G. § 1B1.13, Application Note 1(A)–(C). Subsection (D) adds a catchall

  provision for "extraordinary and compelling reason[s] other than, or in combination with, the

  reasons described in subdivisions (A) through (C)," "[a]s determined by the Director of the Bureau

  of Prisons." Id., Application Note 1(D).

          The policy statement in § 1B1.13 addresses only motions from the Director of the BOP.

  Id. ("Upon the motion of Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A), the

  court may reduce a term of imprisonment . . . "). It has not been updated since the First Step Act

  amended § 3582(c)(1)(A) to address motions that are filed by prisoners. As a result, the Sentencing

  Commission has not yet issued a policy statement "applicable" to motions filed by prisoners.

  United States v. Gunn, 980 F.3d 1178, 1180–81 (7th Cir. 2020). And, in the absence of an

  applicable policy statement, the portion of § 3582(c)(1)(A) requiring that a reduction be

  "consistent with the applicable policy statements issued by the Sentencing Commission" does not

  curtail a district court judge's discretion. Id. at 1180. Nonetheless, the Commission's analysis in

  § 1B1.13 can guide a court's discretion without being conclusive. Id. As to motions brought under

  the "catchall" provision in Subsection (D), district judges should give the Director of the BOP's

  analysis substantial weight (if he has provided such an analysis), even though those views are not

  controlling. Id.

          Accordingly, the Court evaluates motions brought under the "extraordinary and

  compelling" reasons prong of § 3582(c)(1)(A) with due regard for the guidance provided in

  § 1B1.13 by deciding: (1) whether a defendant has presented an extraordinary and compelling



                                                   6
Case 1:16-cr-00002-JMS-TAB Document 948 Filed 01/15/21 Page 7 of 11 PageID #: 5221




  reason warranting a sentence reduction; (2) whether the defendant presents a danger to the safety

  of any other person or to the community, as provided in 18 U.S.C. § 3142(g); and (3) whether the

  applicable sentencing factors in § 3553(a) favor granting the motion.

         Mr. Hinkle does not suggest that Subsections (A)-(C) of Application Note 1 to § 1B1.13

  apply to him. Dkts. 891, 919 Thus, the question is whether the Court should exercise its broad

  discretion to find an extraordinary and compelling reason warranting release in this case. The Court

  declines to do so.

         The risk that Mr. Hinkle faces from the COVID-19 pandemic is not an extraordinary and

  compelling reason to release him. While the Court sympathizes with Mr. Hinkle's fear of

  contracting the virus, the general threat of contracting COVID-19 is not an extraordinary and

  compelling reason warranting a sentence reduction. See United States v. Raia, 954 F.3d 594, 597

  (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility that it may

  spread to a particular prison alone cannot independently justify compassionate release, especially

  considering BOP's statutory role, and its extensive and professional efforts to curtail the virus's

  spread."); United States v. Jackson, No. 1:18-cr-314-RLY-MJD01, dkt. 33 (S.D. Ind. Aug. 12,

  2020) (concluding that the general threat of contracting COVID-19 is not an extraordinary and

  compelling reason warranting a sentence reduction).

         Moderate-to-severe asthma has been identified by the Centers for Disease Control (CDC)

  as possibly placing individuals at increased risk for serious complications from COVID-19

  infection. See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

  medical-conditions.html (last visited Jan. 14, 2021). Mr. Hinkle claims that he has asthma, see dkt.

  919 at 5, and his mother and wife told the U.S. Probation Officer that he had asthma prior to his

  sentencing, see dkt. 690 at 16. However, his medical records for August 2017 to March 2020 show



                                                   7
Case 1:16-cr-00002-JMS-TAB Document 948 Filed 01/15/21 Page 8 of 11 PageID #: 5222




  that—during that time period—he has not complained of any symptoms of asthma and has not

  received any treatment or medication for asthma. See generally dkt. 912. Thus, Mr. Hinkle has

  not shown that he currently suffers from moderate-to-severe asthma that would increase his risk

  of severe COVID-19 symptoms. See https://www.uofmhealth.org/health-library/hw161158 (last

  visited Jan. 14, 2021) (summarizing symptoms of moderate and severe asthma; stating that asthma

  is considered moderate if any of the following are true of the patient's condition without treatment:

  daily symptoms or daily inhaler use; symptoms interfere with daily activities; nighttime symptoms

  occur more than one time a week but do not happen every day; lung function tests are abnormal

  (more than 60% to less than 80% of expected value) and PEF varies more than 30% from morning

  to afternoon).

          Likewise, the CDC has recognized that certain heart conditions (heart failure, coronary

  artery disease, cardiomyopathies, and pulmonary hypertension) increase an person's risk for

  experiencing severe COVID-19 symptoms and that other cardiovascular or cerebrovascular

  disease (such as hypertension or stroke) might increase the risk of severe illness from COVID-19.

  See    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

  conditions.html#heart-conditions (last visited Jan. 14, 2021). Mr. Hinkle has not presented

  evidence that he suffers from any of the heart conditions specified by the CDC as potentially

  increasing the risk for severe COVID-19 symptoms. Mr. Hinkle claims that he has atrial

  fibrillation, 3 see 898 at 1, but the CDC has not identified atrial fibrillation as a condition that

  increases or may increase the risk of severe COVID-19 symptoms.




          3
           Atrial fibrillation is an irregular and often rapid heart rate that can increase the risk of strokes,
  heart failure, and other heart-related complications. See https://www.mayoclinic.org/diseases-
  conditions/atrial-fibrillation/symptoms-causes/syc-20350624 (last visited Jan. 14, 2021).

                                                        8
Case 1:16-cr-00002-JMS-TAB Document 948 Filed 01/15/21 Page 9 of 11 PageID #: 5223




          Moreover, Mr. Hinkle has not shown that he currently suffers from atrial fibrillation.

  Instead, his medical records show that he reported to BOP medical workers that he suffered from

  atrial fibrillation following a car accident in 2015 and that, after 30 days of medication, he had no

  further problems. See, e.g., dkt. 912 at 23; see also dkt. 690 at 16 (telling U.S. Probation Office in

  2017 that he was in good physical health but that he experienced atrial fibrillation following a car

  accident about a year previously that occurred while he was high on heroin; stating that he was

  subjected to monitoring for several days before he was released with a thirty-day prescription for

  an unknown medication; stating that he did not refill the prescription and has not sought treatment

  for the condition since that time). His BOP medical records list atrial fibrillation as a "resolved"

  condition and note that it appears to have been associated with his prior illegal drug use. Id. at 129,

  156. On May 7, 2019, Mr. Hinkle denied any episodes of palpitations, chest pain, or shortness of

  breath. Id. at 104. On February 7, 2020, Mr. Hinkle also denied any chest pain, shortness of breath,

  or any activity-related issues. Id. at 129. An examination revealed normal rate and rhythm of the

  heart. Id. at 130. In March 2020, BOP medical staff ordered an echocardiogram for Mr. Hinkle.

  Id. at 124. The only abnormal findings were trace tricuspid regurgitation 4 and trace mitral

  regurgitation. 5 Id. at 165–66. As of January 22, 2020, Mr. Hinkle has no physical or work

  restrictions. Id. at 158. In short, no record evidence supports Mr. Hinkle's claim that he currently

  suffers from atrial fibrillation. While he does appear to have trace tricuspid regurgitation and trace


          4
             "Tricuspid valve regurgitation is a condition in which the valve between the two right heart
  chambers (right ventricle and right atrium) doesn't close properly . . . . If your condition is mild, you may
  not     need     treatment.    Your      doctor    may      just    monitor       your     condition."    See
  https://www.mayoclinic.org/diseases-conditions/tricuspid-valve-regurgitation/symptoms-causes/syc-
  20350168 (last visited Jan. 14, 2021).
           5
             "Mitral valve regurgitation — also called mitral regurgitation, mitral insufficiency or mitral
  incompetence — is a condition in which your heart's mitral valve doesn't close tightly, allowing blood to
  flow backward in your heart . . . For mild leakage, treatment is usually not necessary." See
  https://www.mayoclinic.org/diseases-conditions/mitral-valve-regurgitation/symptoms-causes/syc-
  20350178 (last visited Jan. 14, 2021).

                                                       9
Case 1:16-cr-00002-JMS-TAB Document 948 Filed 01/15/21 Page 10 of 11 PageID #: 5224




   mitral regurgitation, the CDC has not identified these mild conditions as among those that might

   increase the risk of severe COVID-19 symptoms, and Mr. Hinkle has offered no argument or

   evidence to suggest that they do.

          As a result, there is no evidence that Mr. Hinkle's history of asthma and heart conditions

   put him at increased risk of suffering severe symptoms if he contracts COVID-19. And this Court

   has consistently denied motions for compassionate release from defendants—like Mr. Hinkle—

   who are not at an increased risk of developing severe symptoms if they contract COVID-19, even

   when they are incarcerated in a "hotspot" for COVID-19 infections. See United States v. Dyson,

   2020 WL 3440335, at *3 (S.D. Ind. June 22, 2020) (collecting cases).

          To the extent Mr. Hinkle complains about the manner in which the BOP has handled the

   COVID-19 pandemic at FCI Terre Haute, see, e.g., dkt. 898 at 2, such complaints could

   conceivably form the basis for a civil suit, but they do not represent a reason to release him from

   custody more than 3 years early.

          Finally, Mr. Hinkle is to be commended for not having a disciplinary write up in his nearly

   five years of incarceration and for making progress toward rehabilitation by, among other things,

   earning his GED and CDL license. However, rehabilitation alone cannot be an extraordinary and

   compelling reason warranting a sentence reduction. See 28 U.S.C. § 994(t).

          Given the Court's determination that Mr. Hinkle has not shown extraordinary and

   compelling reasons to justify his release, the Court need not determine whether Mr. Hinkle would

   be a danger to the community if release and whether the § 3553(a) factors favor release.




                                                   10
Case 1:16-cr-00002-JMS-TAB Document 948 Filed 01/15/21 Page 11 of 11 PageID #: 5225




   III.   Conclusion

          For the reasons stated above, Mr. Hinkle's motion for compassionate release, dkt. [898], is

   denied.

          IT IS SO ORDERED.




              Date: 1/15/2021




   Distribution:

   All Electronically Registered Counsel

   Donald Hinkle
   Reg. No. 15170-028
   FCI Terre Haute
   Federal Correctional Institution
   P.O. Box 33
   Terre Haute, IN 47808




                                                  11
